Los hechos están expresados en la opinión.
El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
“No tan lento como la majestad camina, tomada por me-dida y unidad de movimiento; no tan rauda como la legen-daria Holganza Olímpica pudiera rondar, con su amplia ves-tidura intocada por el viento, de placer en placer. * * fué el desarrollo de este pleito en la corte inferior, aunque los procedimientos del juicio vacilaron a veces en su marcha, un poco más de lo que la anterior cita parece indicar. Real-mente, de no haber los abogados de los demandados hecho en la corte inferior oportunas y provechosas sugestiones seña-lando los fatales defectos de que adolecían las alegaciones, y las deficiencias de la prueba, adicionada a todo esto la bené-vola actitud de un tolerante juez sentenciador, el resultado final hubiera sido'de lo más desastroso para el demandante. Llamamos la atención sobre este punto, no tanto con ánimo de censura como por lo notable de la ilustración que se nos pre-senta así del riesgo que debe evitarse por el demandante como *860la labor que puede economizárseles a todas las partes inte-' resadas, incluyendo a las. cortes, con la hábil preparación de un cago meritorio antes de entrar en juicio.
El demandante introdujo su prueba en 25 de enero de 1916,' suspendiéndose el juicio hasta el 4 de febrero, y mediante es, tipulación de las partes volvióse a posponer hasta el día 9 de febrero del propio año. Los demandados excepcionaron la demanda, el día últimamente mencionado, por falta de causa de acción y presentaron una moción de non suit, y la corte después de oir los informes de los letrados se reservó su re-solución hasta febrero 15 del mismo año. El día 11 se oyó a las partes sobre si se le permitía o no al demandante en-mendar su demanda después de cerrado su caso, y la corte también se reservó su opinión sobre este punto. En 28 de febrero presentó el demandante una moción por escrito pi-diendo permiso para enmendar, acompañada de una copia de su proyecto de primera demanda enmendada. En 21 de marzo se ordenó otra vista para marzo '24,-fecha en que la corte de-claró sin lugar la excepción previa general y la> moción de non suit, admitió la demanda enmendada, y concedió al de-mandante permiso para que adujese prueba adicional en apoyo de la enmienda. La cuestión que dejó perplejo al juez sen-tenciador no fué la de si procedía o no conceder una enmienda a la demanda para conformarla con la prueba, sino más bien sobre si, en el ejercicio de una sana discreción se puede per-mitir a su demandante, que ya ha cerrado su caso sin haber alegado en su demanda ni probado en juicio hechos suficientes a constituir una causa do acción, enmendar su demanda a fin de que aparezcan alegados los elementes esenciales omi-tidos en la demanda original con el propósito de introducir prueba en apoyo de semejantes alegaciones nuevas.
Entonces los demandados solicitaron se les concediese un término de (!iez días para enmendar su contestación, que les fué concedido. La contestación enmendada fué presentada en 81 de marzo.
Volvió a llamarse el caso para juicio el día 4 de mayo, *861y entonces se presentó una nueva excepción previa fundada en que la demanda, enmendada no aducía hechos bastantes para constituir una cansa, de acción. La corte después de haber oído los informes de las partes sostuvo la excepción previa y volvió a conceder al demandante permiso para en-mendar, dando a los demandados permiso para contestar, y señaló el día 9 de mayo para la vista del caso.
En 5 de mayo se radicó la segunda demanda enmendada, y la corte entonces prorrogó el término para contestar hasta el 12 de mayo, para cuya fecha se volvió a señalar el juicio del caso.
El juicio se terminó definitivamente en 16 de mayo, dic-tándose. sentencia en 28 de agosto de 1916, por la que se declaraba al demandante-apelado hijo natural de Juan José Emiliano Monialvo y Bermudez, con los demás pronuncia-mientos en casos de esta, naturaleza.
Se han señalado los errores siguientes:
Io. La corte erró al admitir la certiñeación de nacimiento de Emilio Gonce, otorgada en 28 de enero de 1916, en la cual se hacía cons-tar que había nacido en 6 de mayo de 1893.
2o. La corte cometió error al admitir la enmienda solicitada por el demandante de enmendar el Párrafo IV de su demanda en el sen-tido de incluir la frase “y se halla en la .posesión continua del estado de hijo natural.”
3o. La corte erró al admitir como prueba la fe de baustismo de un tal Emilio, hijo de Agripina González.
4o. La corte erró al declarar sin lugar la primera moción de non-suit y la excepción previa general.
5o. La corte erró al-declarar con lugar la moción del demandante pidiendo permiso para enmendar su demanda y para ampliar su prueba, y permitiendo y admitiendo la prueba ofrecida para ampliar su caso el demandante.
6o. La corte erró, al declarar que Emilio Montalvo Bermúdez po-día casarse con Agripina Gonce allá en 1892 al 1893 sin autorización y consejo paterno de ambos.
7o. La corte erró al declarar que Agripina Gonce podía contraer matrimonio en el 1892 al 1893 siendo sólo de 18 años de edad.
*8628°. La corte erró al declarar sin. lugar la última moción de non-suit y excepción previa general.
9o. La corte erró al declarar al demandante Mjo natural recono-cido de Emilio Montalvo Bermúdez basada en una prueba que era lo suficientemente robusta para sostenerla.
10°. La corte erró manifiestamente en la apreciación de la prueba.
Nos inclinamos a convenir con los apelantes en que la corte erró' al admitir la certificación de nacimiento; pero este documento — de muy poca o ninguna .fuerza probativa en sí mismo, aunque fuese admisible — fué un detalle omisible com-parado con la prueba oral y demás prueba, que fué más que suficiente para establecer, aproximadamente al menos, la fecha del nacimiento. , El error, si existió, no fué perjudicial.
Los apelantes en su segundo señalamiento de error sur-gieren que la enmienda citada expone simplemente una con-clusión de derecho, y que en todo caso la moción para enmen-dar fué tardía. Parece que la cuestión apuntada sobre tal fraseología, no fué levantada en la corte inferior. El deman-dante no había concluido aún, cuando propuso la enmienda, como sucede en el quinto señalamiento, y no se ha hecho gran esfuerzo para demostrar, ni vemos nosotros, por qué la mo-ción fué presentada demasiado tarde.
Los apelantes, al discutir el tercer señalamiento de error, asumen que la prueba documental del bautismo fué un cer-tificado expedido por el párroco, lo que el apelado dice ser una hipótesis equivocada, debido, como lo sugiere el deman-dante, a que los abogados que tramitaron la apelación no fueron los que intervinieron en el juicio. El apelado dice que el párroco fué llamado a declarar y presentó los libros. originales del archivo parroquial, siendo ofrecido como prueba el asiento del bautismo del demandante y admitido para esta-blecer, no la fecha del nacimiento sino el hecho del bautismo verificado por un sacerdote a presencia de los padrinos, a fin de corroborar el testimonio de ciertos testigos que habían declarado con referencia a este particular.
*863Sobre este punto, del expediente sencillamente aparece lo siguiente:
“El demandante ofreció como prueba la partida de bautismo del demandante y los demandados se opusieron a la admisión de dicho documento, alegando que no es admisible como prueba en un pleito de filiación la partida de bautismo y por el fundamento de que, aun cuando el documento aparecía con un sello de rentas internas adhe-rido al mismo, la firma que lo autorizaba no estaba debidamente autenticada y que la corte no podía tener conocimiento judicial de la firma de un párroco y por el fundamento también de que en dicho documento aparecía la persona bautizada como .hijo de una llamada Agripina González y la prueba demostraba que el demandante era hijo de Agripina Gonce. La corte admitió en prueba el documento opinando que: ‘El Registro de la Iglesia era un registro oficial antes del registro civil, pero después del registro civil ya es un registro particular; que se pueden probar los actos trayendo aquí los libros, pero no por medio de certificaciones; antes de existir el registro eivil,. ya entonces el verdadero registro civil eran los libros de la Iglesia, pero después ya dejó de ser esa prueba del estado civil de uno, y si se quiere probar el hecho del bautismo se pueden traer los libros con la persona que los tenga bajo su custodia. Los deman-dados tomaron excepción.’ ”
En esto no encontramos que se liaya cometido grave error alguno. Iturrino v. Iturrino, 24 D. P. R. 467; Delannoy v. Blondet, 22 D. P. R. 237; Figueroa v. Diaz, 19 D. P. R. 717.
El cuarto error se refiere a un incidente mencionado ya. Después de haber concluido el demandante su caso, los de-mandados .excepeionaron la demanda por no alegarse en ella Hechos suficientes para constituir una causa de acción, por cuanto en la demanda no se alegaba que la madre y el padre putativo del demandante al tiempo de la concepción “podían casarse con dispensa o sin ella”; y al propio, tiempo pre-sentaron una moción de nonsuit por falta de prueba sobre este particular. El demandante inmediatamente presentó una moción oral pidiendo permiso para enmendar la demanda y ampliar su prueba, solicitud que luego se reprodujo por es-crito acompañada de una copia de su proyecto de demanda ■enmendada, según se ha hecho constar anteriormente. Al *864parecer, ni el demandante ni la corte jamás abrigaron duda alguna respecto a los méritos legales en puro tecnicismo sobre la cuestión así levantada por los demandados, aunque el juez sentenciador tuvo grandes dudas sobre si tenía o no facul-tades para permitir, dadas las circunstancias del caso, la en-mienda propuesta. Aunque la corte al conceder la moción del demandante simultáneamente declaró sin lugar la excepción previa y la moción de non-suit, la opinión sobre la cual se funda su orden trata solamente la cuestión de la enmienda propuesta y re-apertura del caso, lo que claramente aparece haber sido el punto único a que prestó su atención el juez sentenciador.- Sin duda alguna habría sido más lógico sos-tener primero la excepción, previa y conceder luego la moción del demandante. Yerdaderamente, lo inadvertido de esta de-cisión se ve luego por la circunstancia de que, en una sesión subsiguiente, se volvió a presentar la misma excepción y fue declarada con lugar, concediendo en seguida la corté, a su propia iniciativa, al demandante permiso para enmendar, resolución a la cual los demandados también tomaron excep-ción, pidiendo después permiso y prórroga para contestar, lo que les fué concedido por la corte. No conocemos regla alguna que obligue al juez inferior a resolver la moción de nonsuit antes de considerar la cuestión de la enmienda; y, habiéndose concedido el permiso para enmendar y el permiso para ampliar la prueba, la suficiencia de los hechos previa-mente probados convirtióse en una mera cuestión académica.
Se ha dicho lo suficiente para demostrar que la enmienda a, que se refiere el quinto señalamiento de error no exponía ninguna causa de acción completamente nueva sino que sen-sillamente suplía la omisión, aparentemente por descuido, de un pequeño elemento, esencial al caso del demandante. Las cortes de primera instancia por lo general están inves-tidas de una amplia discreción en cuestiones de esta natu-raleza, la que debe ser liberalmente ejercitada para bien de la justicia, y siempre que se ejercite sin perjuicio de los derechos sustanciales de las partes, las cuestiones técnicas de *865mero procedimiento lian de recibir escasa consideración en apelación. Aun cuando la imposición de términos y condi-ciones razonables en la mayoría de los casos habría de con-ducir a qne se tuviese mayor cuidado en las alegaciones y en la presentación de la prueba, y aun cuando el abogado del demandante en este caso apenas si se hubiera podido quejar de haber adoptado la corte inferior la medida que acabamos, de sugerir, no encontramos que haya cometido falta alguna la corte inferior al conceder al demandante permiso para enmendar su demanda y ampliar su prueba. Cualquiera otra línea de conducta hubiese dado por resultado dilaciones, in-convenientes y gastos, si no en definitiva, un extravío de la' justicia.
El artículo 119 del Código Civil, vigente en Puerto Rico a la fecha del nacimiento del demandante, define los hijos naturales en la siguiente forma:
“Son hijos naturales los nacidos, fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos pudieron casarse sin dispensa o con ella.”
Un menor puede reconocer a un hijo natural. 1 Manresa, 3a. Edición, 564.
La dispensa mencionada en el artículo que acabamos de citar no es necesariamente la dispensa legal en puro tecni-' cismo del derecho canónico o del Código Civil. Según el artículo 45, citado por los apelantes,
“Les está prohibido el matrimonio:
“1°. Al menor de edad que no haya obtenido la licencia, y ál mayor que no haya solicitado el consejo de las. personas a quienes corresponde otorgar una y otro en los casos determinados por lá ley.
“3°. Al tutor y sus descendientes con las p.ersonas que tenga o haya tenido un guarda hasta que, fenecida la tutela, se aprueben las cuentas de su cargo; salvo el caso de que el padre de la persona su-■jeta a tutela hubiese autorizado el matrimonio en testamento o es-critura pública.”
El impedimento entre tutor y pupila no es legalmente dis- • *866pensable. Solamente el padre del jjupilo podía relevar a las partes de esta incapacidad, arvtorizando el matrimonio “en testamento o escritura pública.”. Sin embargo, Manresa sos-tiene que no solamente en el caso de esta formal autorización se encuentra un liijo, que liaya sido concebido fuera áel ma-trimonio, dentro de la definición que da el código de un bijo natural pero aun de otro modo, dada la posibilidad de tal “dispensa,” debe ésta presumirse y los términos en que se baila redactado el código deben interpretarse de modo que se_ incluyan todos aquellos casos en los que pudiera baber desa-parecido el impedimento legal. Comentarios al Código Civil, por Manresa, Tomo I, página 535. De ser sana esta propo-sición las cuestiones levantadas bajo el sexto y séptimo erro-.res quedan concluyentemente resueltas.
Los argumentos presentados bajo el octavo y noveno errores se refieren sólo a la suficiencia de la prueba.
En la última demanda enmendada se alegaba, entre otras cosas, lo siguiente:
“Primero. Que desde mediados del año 1891 basta fines del año 1895, la madre de este demandante, Agripina Gonce, vivió en con-cubinato y bajo el mismo techo, sin interrupción, con Don Juan José Emiliano Montalvo y Bermúdez, vecino que fue de la ciudad de Ma-yagüez y generalmente conocido por Emilio Montalvo, siendo ambos -solteros, sin que les uniera parentesco alguno de consanguinidad, o •de afinidad, habiendo procreado de dicha unión un hijo, que es el ■demandante, que nació en la ciudad de Mayagüez, P. R., el día 6 do mayo de 1893; y tanto su madre Agripina Gonce como su padre natural Juan José Emiliano Montalvo y Bermúdez, mencionados, al tiempo de-la concepción de este demandante allá por el mes de agosto del año 1892, y además con anterioridad y con posterioridad a esa fecha, estaban ambos en actitud de poderse casar sin dispensa.
Segundo. Que el citado Juan José Emiliano Montalvo y Bermúdez conocido por Emilio Montalvo, autorizó a este demandante a usar su propio nombre, atendió debidamente al demandante como padre, proveía a sus necesidades desde el momento de su nacimiento, pa-gaba su educación, y tanto privada como públicamente lo tuvo siem-pre por hijo suyo, y ofreció siempre reconocerlo como tal hijo; y siem-*867pre ofreció llevar a cabo su propósito atendiendo al sostenimiento y educación de dicho demandante hasta el momento de su fallecimiento.
Guarió. Que el demandante siempre se' condujo, tanto 'en público como en privado, como hijo del citado Emilio Montalvo, fallecido, usó siempre su nombre en público y en privado y se hallaba en la' posesión continua del estado de hijo natural de su citado padre, y le interesa probar su filiación por los medios: que le concede la ley. ’ ’
Aun cuando la prueba respecto a estos particulares úo es tan concluyente (¡orno desearse pudiera, sin embargo, si la corte inferior crdyó las declaraciones de los testig-os del demandante — como evidentemente las creyó — existe suficiente prueba para sostener la sentencia. La declaración de Agri pina Gronce parece haber sido en extremo franca, tiene otros indicios de veracidad, está corroborada en sus detalles esen-ciales, y cubre el caso por' completo. •„
La cuestión-levantada bajo el décimo error está resumida en la proposición de (pie la corte inferior confundió la cues-tión de la posesión de estado de hijo natural, que depende del propósito de un padre de poner a su prole en estado de hijo natural, con la de la paternidad, cuya investigación estaba prohibida por el Código Español.
El Tribunal Supremo de España, en su sentencia de 26 de junio de 1903, volumen 95 de la Jurisprudencia Civil, caso No. 194, página 1021, ha emitido la siguiente doctrina, que citamos del sumario:
“Que la posesión de estado a qtie se refiere el número dos del artículo 135 del Código Civil consiste en el concepto público en que es tenido un hijo en relación a su padre natural; cuando este concepto se forma por actos directos del mismo padre o de su familia, demos-trativos de un verdadero reconocimiento perfectamente voluntario, libre y espontáneo, puesto que el referido cuerpo legal no autoriza la pesquisa de la paternidad, salvo lo dispuesto en el Código Penal, ni impone consiguientemente 'tal reconocimiento contra la voluntad del padre, sin que aparte de esto sea preciso se haga tan ostentosa-mente como si fuera un hijo legítimo, habida cuenta de las ideas y consideraciones que puedan existir en las relaciones sociales; que-dando por lo tanto la misión de los tribunales, dentro de esta doc-trina, reducida a apreciar en cada caso la índole, trascendencia y al-*868canee de los actos de reconocimiento atribuidos al padre natural o a su familia.
“Que ‘las circunstancias de cada caso son las que ban de deter-minar el alcance y trascendencia de los actos significativos y demos-trativos de la posesión continua del estado de hijo natural.’’
Un detenido estudio de todos los autos a la luz de la doc-trina citada, nada revela que nos demuestre que se baya come-tido error alguno que motive la revocación de la sentencia.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.